Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “wherein the processor is configured to move a position of the knob to an area of the display in response to the touch input signal being applied to the area of the display” fig 6A-6B fig 7with all other limitation cited in claims 1 and 8.

Arnold et al. US 10,705,629 discloses a dial whose position is movable by a user but does not disclose “wherein the processor is configured to move a position of the knob to an area of the display in response to the touch input signal being applied to the area of the display”.

IMAI US 20140350784 discloses touch sensitive vehicle display with slidable dial but does not disclose “wherein the processor is configured to move a position of the knob to an area of the display in response to the touch input signal being applied to the area of the display”.

Brown US 20170153718 a knob that is slideable vertically but do does disclose “wherein the processor is configured to move a position of the knob to an area of the display in response to the touch input signal being applied to the area of the display”. 
For at least these reasons the cited references do not read on the claimed invention.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 08/04/2022Primary Examiner, Art Unit 2692